  6:19-cv-01567-JD      Date Filed 05/06/21        Entry Number 146   Page 1 of 8




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH CAROLINA
                           GREENVILLE DIVISION


EDEN ROGERS and

BRANDY WELCH,

                                     Plaintiffs,

                   -against-

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES;

ALEX AZAR, in his official capacity as
Secretary of the UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN
SERVICES;

ADMINISTRATION FOR CHILDREN AND                           Case No. 6:19-cv-01567-JD
FAMILIES;
                                                           JOINT MOTION FOR
LYNN JOHNSON, in her official capacity as                  EXTENSION OF CASE
Assistant Secretary of the ADMINISTRATION                      SCHEDULE
FOR CHILDREN AND FAMILIES;

SCOTT LEKAN, in his official capacity as
Principal Deputy Assistant Secretary of the
ADMINISTRATION FOR CHILDREN AND
FAMILIES;

HENRY MCMASTER, in his official capacity as
Governor of the STATE OF SOUTH
CAROLINA; and

MICHAEL LEACH, in his official capacity as
State Director of the SOUTH CAROLINA
DEPARTMENT OF SOCIAL SERVICES,

                                   Defendants.
  6:19-cv-01567-JD        Date Filed 05/06/21      Entry Number 146         Page 2 of 8




               Plaintiffs Eden Rogers and Brandy Welch and Defendants Henry

McMaster and Michael Leach (together the “State Defendants”) hereby jointly move,

pursuant to Federal Rule of Civil Procedure 29(b) and Local Civil Rules 6.01 and 29.01,

for an extension of each remaining deadline in the case schedule by 51 days as reflected

in the proposed Third Amended Scheduling Order attached hereto.1 Although the parties

have been diligently pursuing discovery for many months, Plaintiffs and the State

Defendants have conferred and agree that more time is required to complete discovery2

and to comply with the other deadlines in the Second Amended Scheduling Order (ECF

No. 116).3 Defendants United States Department of Health and Human Services,

Administration for Children and Families, Alex Azar, Lynn Johnson and Scott Lekan

(together, the “Federal Defendants”) consent to this motion and the requested extension

on the condition that Plaintiffs not pursue additional discovery or any discovery-related

dispute as to the Federal Defendants beyond the previous discovery deadline of May 10,

2021. Plaintiffs do not intend to pursue additional discovery of the Federal Defendants.

                               *          *          *




       1
         Pursuant to Local Rule 7.04, Plaintiffs and the State Defendants are not filing a
supporting memorandum because a full explanation of the motion is contained within the
motion and a memorandum would serve no useful purpose.
       2
        The current deadline for the completion of discovery is May 10, 2021. The
proposed extension would extend the discovery deadline by 51 days until June 30, 2021.
       3
          The original deadlines so-ordered by the Court were extended once with the
filing of the Rule 26(f) report by consent of the parties. (ECF No. 94.) Plaintiffs sought,
and the Court granted on December 1, 2020 (ECF No. 115), a second extension of the
deadlines in the scheduling order by 90 days. (ECF No. 116.) This would be the third
extension of the case schedule.
                                              1
  6:19-cv-01567-JD         Date Filed 05/06/21       Entry Number 146        Page 3 of 8




               Plaintiffs and the State Defendants have been actively engaged in

discovery for many months now. The State Defendants completed their document

productions in January 2021, and Plaintiffs withdrew on January 20, 2021 their Motion to

Compel Discovery, which had challenged the sufficiency of the State Defendants’ initial

productions. (ECF Nos. 107, 124.) Plaintiffs produced documents in response to

Governor McMaster’s RFPs in February 2021. On March 4, 2021, Plaintiffs informed

the State Defendants that Plaintiffs planned to notice Rule 30(b)(6) depositions of the

South Carolina Department of Social Services (“DSS”) and the Office of the Governor,

and provided their proposed topics. Plaintiffs also stated their intention at that time to

notice depositions of two employees each of DSS and the Governor’s Office. After

exchanging correspondence with Plaintiffs’ counsel, Director Leach’s counsel ultimately

accepted service of Rule 45 subpoenas to DSS and the two individual witnesses (who are

not parties to this suit), and depositions were scheduled for April 27 and 28, 2021.

               Those depositions were postponed by agreement of the parties to allow

State Defendants’ counsel time to review the document production of third party Miracle

Hill Ministries (“Miracle Hill”). Miracle Hill had produced the documents to Plaintiffs

on a rolling basis over a period of months, and had confirmed to Plaintiffs on April 25,

2021 that its production was complete. Plaintiffs provided Miracle Hill’s complete

document production of over 13,000 pages to Defendants on April 26, 2021, the evening

before the first deposition was set to commence and the day after Miracle Hill confirmed

its production was complete.

               Governor McMaster declined to produce a Rule 30(b)(6) representative of

his Office or the two individual witnesses in response to deposition notices on the

                                              2
  6:19-cv-01567-JD        Date Filed 05/06/21      Entry Number 146         Page 4 of 8




grounds that only Governor McMaster himself, in his official capacity, is named as a

Defendant in the Complaint, and that the Office of the Governor is a State department

that has not been sued and, therefore its employees are not amenable to notices of

deposition. In light of that position, Plaintiffs served Rule 45 subpoenas on the two

individual witnesses and stated their intention to serve a subpoena on the Office of the

Governor and to notice the deposition of the Governor himself. On April 24, 2021,

Governor McMaster filed a motion for a protective order to prohibit Plaintiffs from

taking his deposition. (ECF No. 138.) On April 29, 2021, the Office of the Governor

filed a consolidated motion for a protective order and to quash the subpoenas served on

the individual witnesses. (ECF No. 142.) Plaintiffs plan to oppose both motions and to

file a cross-motion to compel the depositions of the Office of the Governor and the two

individuals. If, in deciding those motions, the Court allows depositions of Governor

McMaster, his Office, and/or the two individual witnesses to go forward, Plaintiffs and

Governor McMaster may need to request additional time to complete those depositions

beyond the extension of the discovery deadline sought here.

               On April 27, 2021, Governor McMaster’s counsel asked for Plaintiffs’

availability to sit for depositions. The parties held a meet and confer on April 30, 2021 to

discuss deposition scheduling and are working cooperatively to set dates for the DSS fact

depositions and Plaintiffs’ depositions before the June 30, 2021 discovery deadline set

out in the proposed Third Amended Scheduling Order, attached hereto.

               Extra time is also warranted to complete expert depositions. Pursuant to

the Second Amended Scheduling Order, Plaintiffs disclosed their expert witness, Dr.

David Brodzinsky, and served his report on Defendants on March 8, 2021. Governor

                                             3
    6:19-cv-01567-JD      Date Filed 05/06/21      Entry Number 146        Page 5 of 8




McMaster disclosed his expert witnesses, Mr. Steven Roach and Professor David Smolin,

on April 7, 2021, and served Mr. Roach’s report that same day.4 With Plaintiffs’ consent,

Governor McMaster sought, and the Court granted, an extension until April 30, 2021 of

the deadline to serve Professor Smolin’s report due to his ongoing family medical issues

and other extenuating circumstances. (ECF Nos. 132, 136.) Plaintiffs and Governor

McMaster have now settled on a date for Mr. Roach’s deposition—May 7, 2021—and

are in the process of exchanging dates for the depositions of Dr. Brodzinsky and

Professor Smolin. Plaintiffs and the State Defendants are confident they can complete

these depositions prior to June 30, 2021.

               With respect to third party Miracle Hill, Plaintiffs engaged in months of

negotiations with Miracle Hill’s counsel concerning the scope of Plaintiffs’ subpoena

(which was served in June 2020), and Miracle Hill first produced a very small batch of

documents in November 2020. Miracle Hill’s production began in earnest in January

2021, and Miracle Hill produced its last set of documents to Plaintiffs on April 13, 2021.

On April 25, 2021, Miracle Hill’s counsel confirmed that its production—which totals

over 13,000 pages—was complete. Plaintiffs and the State Defendants are reviewing the

documents produced by Miracle Hill, and Plaintiffs plan to reach out to Miracle Hill’s

counsel shortly to discuss a Rule 30(b)(6) deposition of Miracle Hill and depositions of a

small number of Miracle Hill employees. Plaintiffs will work cooperatively with the




4
 Director Leach advised that he is “not designating expert witnesses at this time” but
“reserve[d] the right to rely on any aspect of the opinions of experts designated by any
other party”. (ECF No. 135.) The Federal Defendants also have not disclosed any expert
witnesses.
                                              4
  6:19-cv-01567-JD        Date Filed 05/06/21      Entry Number 146       Page 6 of 8




other parties and Miracle Hill to complete these depositions within the extended

discovery period provided for in the Third Amended Scheduling Order.



                                    CONCLUSION

              For all the foregoing reasons, Plaintiffs and the State Defendants

respectfully request that the Court so-order the attached Third Amended Scheduling

Order.

May 6, 2021
                                                s/ Susan K. Dunn
                                                Susan K. Dunn (Federal Bar No. 647)
                                                AMERICAN CIVIL LIBERTIES UNION
                                                OF SOUTH CAROLINA FOUNDATION
                                                    P.O. Box 20998
                                                       Charleston, SC 29413
                                                           (843) 282-7953
                                                           sdunn@aclusc.org

                                                South Carolina Equality Coalition, Inc.
                                                Nekki Shutt (Federal Bar No. 6530)
                                                M. Malissa Burnette (Federal Bar No. 1616)
                                                BURNETTE SHUTT & MCDANIEL, PA
                                                   912 Lady Street, 2nd floor
                                                       P.O. Box 1929
                                                          Columbia, SC 29202
                                                              (803) 850-0912
                                                              mburnette@burnetteshutt.law
                                                              nshutt@burnetteshutt.law

                                                Peter T. Barbur (admitted pro hac vice)
                                                Katherine D. Janson (admitted pro hac vice)
                                                CRAVATH, SWAINE & MOORE LLP
                                                   Worldwide Plaza
                                                        825 Eighth Avenue
                                                           New York, NY 10019
                                                               (212) 474-1000
                                                               pbarbur@cravath.com
                                                               kjanson@cravath.com


                                            5
6:19-cv-01567-JD   Date Filed 05/06/21   Entry Number 146        Page 7 of 8




                                      Leslie Cooper (admitted pro hac vice)
                                      AMERICAN CIVIL LIBERTIES UNION
                                      FOUNDATION
                                         125 Broad Street, 18th Floor
                                             New York, NY 10004
                                                (212) 549-2633
                                                lcooper@aclu.org

                                      Daniel Mach (admitted pro hac vice)
                                      AMERICAN CIVIL LIBERTIES UNION
                                      FOUNDATION
                                         915 15th Street NW
                                             Washington, DC 20005
                                                (202) 675-2330
                                                dmach@aclu.org

                                      M. Currey Cook (admitted pro hac vice)
                                      LAMBDA LEGAL DEFENSE AND
                                      EDUCATION FUND, INC.
                                         120 Wall Street, 19th Floor
                                            New York, NY 10005
                                                (212) 809-8585
                                                ccook@lambdalegal.org

                                      Karen L. Loewy (admitted pro hac vice)
                                      LAMBDA LEGAL DEFENSE AND
                                      EDUCATION FUND, INC.
                                         1776 K Street NW, 8th Floor
                                            Washington, DC 20006-2304
                                                (202) 804-6245
                                                kloewy@lambdalegal.org

                                      Attorneys for Plaintiffs




                                  6
6:19-cv-01567-JD   Date Filed 05/06/21   Entry Number 146      Page 8 of 8




                                      s/ Miles E. Coleman
                                      Miles E. Coleman (Federal Bar No. 11594)
                                      NELSON MULLINS RILEY &
                                          SCARBOROUGH LLP
                                          2 W. Washington Street / 4th Floor
                                              Greenville, SC 29201
                                                  (864) 373-2352
                                                  miles.coleman@nelsonmullins.com

                                      Jay T. Thompson (Federal Bar No. 09846)
                                      NELSON MULLINS RILEY &
                                             SCARBOROUGH LLP
                                          1320 Main Street / 17th Floor
                                             Post Office Box 11070 (29211-1070)
                                                Columbia, SC 29201
                                                    (803) 799-2000
                                                    jay.thompson@nelsonmullins.com

                                      Robert D. Cook (Federal Bar No. 285)
                                      South Carolina Solicitor General
                                      OFFICE OF THE ATTORNEY GENERAL
                                         Post Office Box 11549
                                             Columbia, SC 29211
                                                (803) 734-3970
                                                bcook@scag.gov

                                      Attorneys for Defendant Henry McMaster


                                      s/ Kenneth P. Woodington
                                      William H. Davidson (Federal Bar No. 425)
                                      Kenneth P. Woodington (Federal Bar No. 4741)
                                      DAVIDSON, WREN & DEMASTERS P.A.
                                      1611 Devonshire Drive, 2nd Floor
                                          Post Office Box 8568
                                             Columbia, South Carolina 29202-8568
                                                 (803) 806-8222
                                                 wdavidson@dml-law.com
                                                 kwoodington@dml-law.com

                                      Attorneys for Defendant Michael Leach




                                  7
